PER CURIAM.
The circuit court’s order denying appellant’s Fla.R.Cr.P. 3.850 motion without a hearing and without attaching and referring to portions of the record showing that appellant is not entitled to relief, is REVERSED. Grounds 1, 2, 8 and 14, pertaining to the voluntariness of appellant’s plea, and ground 13, pertaining to the effectiveness of his counsel’s assistance on the original plea and at the time of sentencing, are not on their face legally insufficient. The trial court is therefore directed to attach portions of the record conclusively refuting those allegations or to hold an evidentiary hearing on those issues.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.